DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    443
    577
    media_image1.png
    Greyscale
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20090107188-A1) in view of Noviello et al. (US 20100180465 A1).

    PNG
    media_image2.png
    399
    715
    media_image2.png
    Greyscale
Regarding claims 1-2 and 15,  Park et al. discloses a cloth drying machine with a main body 10 including a drum 30 (care room) to treat clothes (claim 1, [0007]) below (and above) is a machine room (see annotated Fig. 1), a steam generator 80 positioned within the machine room but above the drum 10 and including a case 82 [0016] Fig. 2, and water level sensor 90 to detect the level of the water stored in the case 82 [0020] Fig.3, water level sensor 90 comprising 10a housing 94 fixed to case 82 [0022]; a plurality of electrodes 92 supported by the housing  94 [0022]  Fig. 3; and a covering part 98 (electrode membrane) with a body surrounding the electrodes, an electrode hole formed in the body at an end to expose the plurality of 15electrodes to an outside body; covering part 98 ((electrode membrane body) connected to housing  94 on one side and spaced apart from bottom of the case 82 (see annotated Fig.3); wherein the housing 94, the covering part 98  (25electrode membrane) are integrated into one body through insert-molding with the plurality of electrodes 92 [0089].
Park et al. does not explicitly teach that the steam generator is positioned below the drum 30 (care room). 
In the analogous art of steam generators in home laundry dryer, Noviello et al. teaches a steam generator 17 that positioned below a revolving drum (5) of a home laundry drier (1) (Fig.1) [0033]. 

Regarding claim 3, the combination of Park and Noviello teaches the cloth care apparatus as detailed above. Park further teaches that two electrodes having the same length (Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to keep the plurality of electrodes of the Cloth care apparatus all of same length all in order to achieve the predictable result of having all electrode parts of same length so as to be exchangeable one another if required.

    PNG
    media_image3.png
    443
    775
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    513
    549
    media_image4.png
    Greyscale
Regarding claim 4-6, the combination of Park and Noviello teaches the cloth care apparatus as detailed above. Park further teaches that each of the electrodes 192 comprises a surfaces (1-first, 2-second opposite the first, 3-third connecting 1 and 2, and 4-fourth opposite to 3) and both 1 and 2 surfaces of the electrode exposed outside the electrode membrane body through the electrode hole and both 
Regarding claims 7-10,   the combination of Park and Noviello teaches the cloth care apparatus as detailed above. Park et al. further teaches two electrodes (first and second, E1 and E2) adjacent to one another and a position of exposed portions (to outside) of the first different from that of the second (see annotated Fig. 6) [0046]; first electrode membrane body surrounds E1, second electrode membrane body surrounds E2, first and second electrode holes formed in first and second electrode 20membrane body respectively (to expose electrode portions 192b and 192c) wherein the second electrode hole is at a different height than the first from the bottom of the case 182, surface S1 separating and spacing apart electrodes E1 and E2. 
Regarding claims 11 and 13,    the combination of Park and Noviello teaches the cloth care apparatus as detailed above. Park et al. further teaches a common electrode 192a [0080], and a lowest-level (low water level) electrode 192b to sense a low water level of water stored and a highest- level (high water level) electrode 192c 5 to sense a high water level of water stored in the case [0080], the level sensor 190 [0076] and hence the low water level electrode 192 b are located above a heater 184 to heat water stored in the case 182 [0099] (Fig.4).
Regarding claim 12, the combination of Park and Noviello teaches the cloth care apparatus as detailed above. Park further teaches that the low water level electrode 192b and common electrode 192a are spaced the same from the bottom of the case 182 (annotated Fig. 6). 
The combination does not explicitly teach that the distance by which the low water level electrode 192b is spaced apart from a bottom of the case is longer than a distance by which the common electrode 192a is spaced apart from the bottom of the 10case.
However since Park et al. discloses that electrodes of varying lengths (see annotated Fig. 3), it would have been obvious to one of ordinary skill in the art at the time of effective filing to shorten the . 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20090107188-A1) in view of Noviello et al. (US 20100180465 A1) and further in view of Ahn et al. (US-20070186593-A1).
Regarding claim 14, the combination of Park and Noviello teaches the cloth care apparatus as detailed above. The combination does not explicitly teach that the second electrode further comprises: an intermediate water level electrode with an electrode hole and located between a first electrode hole through which 20the low water level electrode is exposed to an outside of a first electrode membrane body and a second electrode hole through which the high water level electrode is exposed to an outside of a second electrode membrane body.
In the analogous art of Steam generator and laundry machine having the same, Ahn et al. teaches electrodes 62,63,64 and that the number of electrodes is not limited to three and can be varied according to the water level; to be measured [0044].
It would have been obvious to one of ordinary skill in the art at the time of effective filing to add an intermediate electrode (with electrode hole) (as taught by Ahn) positioned between first and second or low and high level electrode holes to the Cloth care apparatus of Park in view of Noviello  all in order to achieve the predictable result of measuring intermediate water levels based on the need ([0044], Ahn).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20090107188-A1) in view of Noviello et al. (US 20100180465 A1) and further in view of Huang et al. (KR-20060082034-A).
Regarding claims 16-18, the combination of Park and Noviello teaches the cloth care apparatus as detailed above (see claim 1 and 7 above). The combination does not explicitly teach that the electrode 

    PNG
    media_image5.png
    395
    596
    media_image5.png
    Greyscale
In the analogous art of Structure and manufacturing method of disposable electrochemical sensor strips, Huang et al. teaches a disposable electrochemical sensor strip where the insulating sheet 701 (electrode membrane) surrounds both ends of an electrode and a through hole 702 (electrode hole) formed between these ends to 15to expose the ethe electrode to the outside (see annotated Fig. 7a) (pg. 10 para 12).
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the electrode design of plurality of electrodes of cloth care apparatus Park in view of Noviello detailed above with the membrane encompassing both ends design of Huang et al. all in order to achieve the predictable result of forming integral metal electrodes that can be formed using injection molding process which is known to reduce cost and assembly errors (pg. 10 para 12, pg. 13 para 9, see Huang et al.).
Regarding claim 20, the combination of Park and Noviello teaches the cloth care apparatus as detailed above (see claim 1, 7 and 9 above). The combination does not explicitly teach that the electrode membrane including: an electrode membrane body respectively surrounding at least one of one cross section of the first electrode or one cross section of the second electrode, one surface of the first electrode being opposite to one surface of the second electrode, to space apart the first electrode from the second electrode, and an electrode hole formed in the electrode membrane body and exposing at least one of an 
Huang et al. teaches the insulating sheet 701 (electrode membrane body) surrounds one cross section (CS1) of the electrode (see Fig. 7b right end cross section covered), and the through hole B at the signal output terminal end 706 formed in the insulating sheet 701 exposes the cross section CS2 of the electrode (see annotated Fig. 7b) (pg. 10 para 12). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the electrode design of plurality of electrodes of cloth care apparatus of Park and in view of Noviello detailed above,  with the membrane encompassing one cross section and exposing other cross section design as taught by Huang et al. all in order to achieve the predictable result of exposing the signal output terminal for outputting a measurement signal generated by the electrode action (claim 1, Huang et al.)
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20090107188-A1) in view of Noviello et al. (US 20100180465 A1) and Huang et al. (KR-20060082034-A) and further in view of Ahn et al. (US-20070186593-A1).
Regarding claim 19, as discussed previously (see claims 11 and 14) the combination of Park, Noviello, Huang together with Ahn would teach all the limitations of claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711